—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left his position as an automobile mechanic without good cause. The record indicates that claimant reported to work one day an hour late and, without explanation, told his manager he was not going to work. The record further discloses that, in his application for benefits, claimant falsely represented to the local unemployment office that he had been laid off from his job. Given this misrepresentation, substantial evidence also supports the Board’s decision to reduce claim*952ant’s right to future benefits. Finally, we have examined claimant’s due process argument and find it to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.